TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00487-CV



                                 J. M. and A. G., Appellants

                                              v.

              Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
         NO. 2011-1242, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              The mandate in this cause issued by this Court on August 22, 2013, is hereby

withdrawn.

              It is ordered on August 30, 2013.



Before Justices Puryear, Pemberton and Rose